LABORDE, Judge.
On April 26, 1988, defendant, Bobby Walker, pled guilty to the Crime of possession of a firearm by a convicted felon, a violation of La.R.S. 14:95.1. He received a sentence of three years at hard labor with credit for time served. Defendant now appeals requesting that we review the record for errors patent.
FACTS
Defendant, a convicted felon, was involved in an altercation with Charlotte Gal-lien, an employee, in a store in Campti, Louisiana. Ms. Gallien called the police and defendant left the store. However, defendant returned to the store shortly af-terwards. The police arrived and found that defendant possessed a firearm. Defendant was arrested and charged with illegal possession of a firearm by a convicted felon and with aggravated assault. Defendant pled guilty to the weapons charge and the assault charge was dismissed.
*1273REVIEW FOR ERRORS PATENT
Defendant requests only that we review the record for errors patent. Defendant was present at all critical stages of the proceedings. He was charged by a bill of information signed by the district attorney. He was represented by counsel who negotiated a plea bargain on his behalf. He pled guilty after complete Boykinization and received a sentence in full compliance with his plea agreement. In fact, he received a sentence of three years at hard;iabor, the minimum sentence under R.Sy 14:95.1. Also, the aggravated assault charge was dismissed. After reviewing the record, we find no errors patent on its face. Defendant’s conviction based upon his guilty plea and his sentence are thus affirmed.
AFFIRMED.